Exhibit Consent of independent registered public accounting firm To the Supervisory Board of Koninklijke Philips Electronics N.V. We consent to the use of our reports dated February 22, 2010 with respect to the consolidated balance sheets of Koninklijke Philips Electronics N.V. and subsidiaries as of December 31, 2009 and 2008, and the related consolidated statements of income, comprehensive income, changes in equity and cash flows for each of the years in the three-year period ended December 31, 2009, and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of December 31, 2009, incorporated herein by reference, which reports appear in the December 31, 2009 annual report on Form 20-F of Koninklijke Philips Electronics N.V. Our report dated February 22, 2010 on the effectiveness of internal control over financial reporting as of December 31, 2009 contains an explanatory paragraph that states that Meditronics Healthcare Pvt. Ltd, Dynalite Intelligent Light Pty. Limited, Ilti Luce S.r.l., Teletrol Systems Inc., Traxtal Inc., and Saeco International Group S.p.A., which companies were acquired during 2009, have been excluded from management’s assessment of and our evaluation of the effectiveness of internal control over financial reporting as of December 31, /s/ KPMG Accountants N.V. Amsterdam, the Netherlands February
